Exhibit 10.1

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (as amended, supplemented or otherwise
modified in accordance with the terms herein, this “Agreement”) is made as of
November 20, 2003 by and among Corvis Corporation, a Delaware corporation (the
“Company”), and Cequel III, LLC, a Delaware limited liability company
(“Cequel”).

 

Recitals

 

WHEREAS, the Company and Cequel are parties to a Termination and Release
Agreement (as amended, supplemented or otherwise modified in accordance with its
terms, the “Termination and Release Agreement”) dated the date hereof which
provides for the issuance to Cequel by the Company of shares of its Common Stock
(as defined below) and a warrant to purchase additional shares of Common Stock
in the form attached as an exhibit to the Termination and Release Agreement (the
“Warrant”);

 

WHEREAS, in order to induce Cequel to enter into the Termination and Release
Agreement, the Company has agreed to provide the registration rights set forth
in this Agreement for such shares of Common Stock and the shares of Common Stock
issuable upon exercise of the Warrant;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

 

“Deferral Period” shall have the meaning indicated in Section 3(h).



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Losses” shall have the meaning set forth in Section 5(d).

 

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A hereto.

 

“Notice Holder” shall mean, on any date, any holder of Registrable Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

 

“Registrable Securities” shall mean (i) all shares of Common Stock issued
pursuant to the Termination and Release Agreement, (ii) all shares of Common
Stock issuable upon exercise of the Warrant and (iii) any securities of the
Company or its successors issued or issuable with respect to the Warrant or any
shares referred to in clause (ii) above, whether by way of stock split, stock
dividend, recapitalization or otherwise, in each case other than those that have
been (A) registered under the Shelf Registration Statement and disposed of in
accordance therewith or (B) distributed to the public pursuant to Rule 144 under
the Act or any successor rule or regulation thereto that may be adopted by the
Commission.

 

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers all of
the Registrable Securities on an appropriate form under Rule 415 under the Act,
or any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

“Termination and Release Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Warrant” shall have the meaning set forth in the recitals hereto.

 

2. Shelf Registration. (a) The Company shall as promptly as practicable (but in
no event (i) prior to the effectiveness with the Commission of its Registration
Statement No. 333-109081 which is currently on file with the Commission or (ii)
later than five (5) Business

 

2



--------------------------------------------------------------------------------

Days after such Registration Statement becomes effective) file with the
Commission a Shelf Registration Statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, from time to time in accordance with the methods of
distribution elected by such holders (which shall not include an underwritten
offering), pursuant to Rule 415 under the Act or any similar rule that may be
adopted by the Commission.

 

(b) The Company shall use reasonable best efforts to cause the Shelf
Registration Statement to become or be declared effective under the Act as soon
as practicable following the date on which it is filed.

 

(c) The Company shall use reasonable best efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
Act, in order to permit the Prospectus forming part thereof to be usable by
holders for a period from the date the Shelf Registration Statement is declared
effective by the Commission until the earlier of (i) the seventh anniversary of
the date hereof; (ii) the date on which all the Registrable Securities may be
sold by non-affiliates of the Company pursuant to paragraph (k) of Rule 144 (or
any successor provision) promulgated by the Commission under the Act; (iii) the
date as of which all the Registrable Securities have been sold under Rule 144
under the Act (or any similar provision then in force) and (iv) the date as of
which all the Registrable Securities have been sold pursuant to the Shelf
Registration Statement (the “Shelf Registration Period”).

 

(d) Each holder of Registrable Securities agrees to deliver a Notice and
Questionnaire to the Company at least seven (7) Business Days prior to any
distribution by it of Registrable Securities under the Shelf Registration
Statement. From and after the date the Shelf Registration Statement is declared
effective, the Company shall, as promptly as is practicable after the date a
Notice and Questionnaire is delivered, and in any event within the later of
seven (7) Business Days after such date, or seven (7) Business Days after the
expiration of any Deferral Period in effect when the Notice and Questionnaire
are delivered or which comes into effect within seven (7) Business Days of such
delivery: (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or an
amendment or supplement to any document incorporated therein by reference or
file any other required document so that the holder delivering such Notice and
Questionnaire is named as a selling holder in the Shelf Registration Statement
and the related Prospectus and so that such holder is permitted to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Act as promptly as
is practicable; (ii) provide such holder copies of any documents filed pursuant
to Section 2(d)(i) hereof; and (iii) notify such holder as promptly as
practicable after the effectiveness under the Act of any post-effective
amendment filed pursuant to Section 2(d)(i) hereof; provided, that if such
Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(h).

 

3



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any holder that is not a Notice Holder as a selling
holder in the Shelf Registration Statement or related Prospectus; provided,
however, that any holder that becomes a Notice Holder pursuant to the provisions
of this Section 2(d) (whether or not such holder was a Notice Holder at the time
the Shelf Registration Statement was declared effective) shall be named as a
selling holder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(d).

 

3. Registration Procedures. The following provisions shall apply in connection
with the Shelf Registration Statement:

 

(a) The Company shall include information regarding the Notice Holders and the
methods of distribution they have elected for their Registrable Securities
provided to the Company in Notices and Questionnaires as necessary to permit
such distribution by the methods specified therein.

 

(b) The Company shall advise the Notice Holders that have provided in writing to
the Company a telephone or facsimile number and address for notices (which
notice pursuant to clauses (ii)-(v) below shall be accompanied by an instruction
to suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):

 

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the receipt by the Company
of notice from the Commission of the institution or threatening of any
proceeding for that purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction, or the receipt by the Company of notice from the
applicable governmental authority of the institution or threatening of any
proceeding for such purpose; and

 

(v) of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, it (A) does
not contain any untrue statement of a material fact and (B) does not omit to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

4



--------------------------------------------------------------------------------

(c) The Company shall use reasonable best efforts to prevent the issuance of any
order suspending the effectiveness of the Shelf Registration Statement or the
qualification of the Registrable Securities therein for sale in any jurisdiction
and, if issued, to obtain as soon as possible the withdrawal thereof.

 

(d) The Company shall furnish to each Notice Holder, without charge, at least
one copy of the Shelf Registration Statement and any post-effective amendment
thereto, and, if a Notice Holder so requests in writing, all exhibits thereto
(other than exhibits incorporated by reference therein).

 

(e) During the Shelf Registration Period, the Company shall promptly deliver to
each Notice Holder, without charge, as many copies of the Prospectus (including
the preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Registrable Securities except during any Deferral Period.

 

(f) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use reasonable best efforts to
register or qualify the Registrable Securities for sale under the laws of such
jurisdictions as any Notice Holder shall reasonably request in writing and shall
maintain such qualification in effect the Registration Period; provided that in
no event shall the Company be obligated to qualify to do business as a foreign
corporation or a dealer in securities in any jurisdiction where it is not then
so qualified or to take any action that would subject it to service of process
in suits, other than those arising out of any offering pursuant to the Shelf
Registration Statement, or taxes in any jurisdiction where it is not then so
subject.

 

(g) Upon the occurrence of any event contemplated by Sections 3(b)(ii) through
(v) above, the Company shall promptly (or within the time period provided for by
Section 3(h), if applicable) prepare a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to the
holders of the Registrable Securities included therein, the Prospectus will not
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(h) Upon the occurrence or existence of any material event that, in the good
faith judgment of the management of the Company, makes it necessary to suspend
the availability of the Shelf Registration Statement and the related Prospectus
because the continuing availability of the Shelf Registration Statement and the
related Prospectus would adversely affect a pending or proposed significant
corporate event, or negotiations, discussions or pending proposals with respect
thereto, or would require the disclosure of material non-public information
that, in the good faith judgment of the management of the Company, would have a
material adverse effect on the Company and its subsidiaries taken as a whole,
the Company shall have the right, exercisable upon written notice as set forth
below, but not more than twice in any

 

5



--------------------------------------------------------------------------------

twelve–month period or for any period greater than 90 days from the date of such
written notice, to suspend the availability of the Shelf Registration. The
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Notice Holder agrees
not to sell any Registrable Securities pursuant to the Shelf Registration until
such Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in Section 3(h), or until it is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus (such period being the “Deferral Period”).

 

(i) The Company may require each holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request.

 

(j) The Company will use reasonable best efforts to cause the Registrable
Securities to be included on the Nasdaq National Market or other stock exchange
or trading system on which the Common Stock primarily trades on or prior to the
effective date of any Shelf Registration Statement hereunder.

 

4. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3.

 

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each holder of Registrable Securities covered by the Shelf
Registration Statement, the directors, officers, employees, Affiliates and
agents of each such holder and each person who controls any such holder within
the meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in

 

6



--------------------------------------------------------------------------------

conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability that the Company may
otherwise have.

 

(b) Each holder of securities covered by the Shelf Registration Statement
severally and not jointly agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Shelf Registration
Statement and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each such holder, but only if the statement or omission was made
in reliance upon and in conformity with written information relating to such
holder furnished to the Company by or on behalf of such holder specifically for
inclusion in the applicable document referred to in the foregoing indemnity.
This indemnity agreement shall be acknowledged by each Notice Holder in such
Notice Holder’s Notice and Questionnaire and shall be in addition to any
liability that any such Notice Holder may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below). Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; (iii) the
named parties to any such action (including any impleaded parties) include such
indemnified party and the indemnifying party, and such indemnified party shall
have been advised by counsel that there is or would be a conflict of interest
between such indemnified party and the indemnifying party in the conduct of the
defense of such action (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
indemnifying party’s expense, the indemnifying party shall not assume the
defense of such action on such indemnified party’s behalf); or (iv) the
indemnifying party shall authorize the indemnified party to employ separate

 

7



--------------------------------------------------------------------------------

counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively, “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions that resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. Notwithstanding the provisions of this paragraph
(d), no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 5, each person who controls a holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
holder shall have the same rights to contribution as such holder, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, each officer of the Company who shall have signed the Shelf
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

 

(e) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a holder of securities covered by the Shelf
Registration Statement.

 

6. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the holders of a majority of the aggregate original principal
amount of the Registrable Securities outstanding; provided that no amendment,
qualification, supplement, waiver or consent with respect to Section 5 hereof
shall be effective as against any holder of Registrable Securities unless
consented to in writing by such holder; and provided, further, that the
provisions of this Section 6 may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of each
holder.

 

8



--------------------------------------------------------------------------------

7. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

 

(a) if to a holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire, which
address initially is, with respect to each holder, the address of such holder
maintained by the Company; and

 

(b) if to the Company, to:

 

Corvis Corporation

7015 Albert Einstein Drive

Columbia, Maryland 21046-9400

Attention: Kim Larsen

Phone: (443) 259-4000

Facsimile: (443) 259-4417

 

(c) All such notices and communications shall be deemed to have been duly given
when received.

 

The Company by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

 

8. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent holders of Registrable Securities, and the indemnified persons
referred to in Section 5 hereof. The Company hereby agrees to extend the
benefits of this Agreement to any holder of Registrable Securities, and any such
holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

 

9. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

10. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 

9



--------------------------------------------------------------------------------

12. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be duly executed on
its behalf by its duly authorized officers as of the date first written above.

 

CORVIS CORPORATION

By:

 

        /s/ KIM D.LARSEN

--------------------------------------------------------------------------------

   

Name: Kim D. Larsen

   

Title: SVP, Bus. Dev. & General Counsel

CEQUEL III LLC

By:

 

        /s/ MARTIN KERCKHOFF

--------------------------------------------------------------------------------

   

Name: Martin Kerckhoff

   

Title: EVP & General Counsel

 

 

11



--------------------------------------------------------------------------------

ANNEX A

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of Registrable Securities of Corvis
Corporation (the “Company”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Registration Rights Agreement (the “Registration Rights Agreement”)
dated as of November 20, 2003 between the Company and Cequel III. The
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below).
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling securityholders
in the prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Shelf Registration Statement.

 

Certain legal consequences may arise from being named as selling securityholders
in the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Shelf Registration Statement
and the related prospectus.

 

Notice

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the Shelf
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement.

 

A-1



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

Questionnaire

 

  1. (a)        Full Legal Name of Selling Securityholder:

 

  (b) Full legal name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:

 

  (c) Full legal name of broker-dealer or other third party through which
Registrable Securities listed in (3) below are held:

 

  (d) Full legal name of DTC Participant (if applicable and if not the same as
(b) or (c) above) through which Registrable Securities listed in (3) below are
held:

 

  2. Address for Notices to Selling Securityholder:

 

   

Telephone:

--------------------------------------------------------------------------------

   

Fax:

--------------------------------------------------------------------------------

   

Contact Person:

--------------------------------------------------------------------------------

 

  3. Beneficial Ownership of Registrable Securities:

 

Warrants and amount of Registrable Securities beneficially owned:

 

Unless otherwise indicated in the space provided below, all shares of common
stock listed in response to Item (3)(a) above, and all shares of common stock
issuable upon exercise of the Warrants listed in response to Item (3)(a) above,
will be included in the Shelf Registration Statement. If the undersigned does
not wish all such shares of common stock to be so included, please indicate
below the principal amount or the number of shares to be included:

 

  4. Beneficial Ownership of the Company’s securities owned by the Selling
Securityholder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of Corvis Corporation other
than the Registrable Securities listed above in Item (3).

 

  (a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:

 

  (b) CUSIP No(s). of such other securities beneficially owned:

 

  5. Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
directors or principal equity holders (5% or more) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

A-2



--------------------------------------------------------------------------------

State any exceptions here:

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
of 1933, as amended, relating to prospectus delivery, in connection with any
offering of Registrable Securities pursuant to the Shelf Registration Statement.
The undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholders against certain
liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as maybe required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

 

In the event any Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder will notify
the transferees at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (5) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company without independent investigation or inquiry in connection
with the preparation or amendment of the Shelf Registration Statement and the
related prospectus.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
authorized agent.

 

Beneficial Owner:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Dated:

 

A-3



--------------------------------------------------------------------------------

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:

 

Corvis Corporation

7015 Albert Einstein Drive

Columbia, Maryland 21046-9400

Attention: General Counsel

 

A-4